      Case: 1:19-cv-07868 Document #: 46 Filed: 02/12/21 Page 1 of 6 PageID #:521




                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

 CHRISTOPHER GEORGE PABLE,

             Plaintiff,                                        Case No. 19-cv-7868

 v.                                                           Judge Elaine E. Bucklo

 CHICAGO TRANSIT AUTHORITY and                         Magistrate Judge Heather K. McShain
 CLEVER DEVICES LTD.,

             Defendants.



 CHICAGO TRANSIT AUTHORITY,

             Counter-Plaintiff,

 v.

 CHRISTOPHER GEORGE PABLE,

             Counter-Defendant.


                                      JOINT STATUS REPORT

        In accordance with the Court’s Minute Order of February 5, 2021, counsel for the Parties

submit the following status report.

        A.          Update on Progress of Discovery

        The Parties exchanged their initial disclosures pursuant to the Mandatory Initial Discovery

Pilot Program on March 2, 2020. (Dkts. 14, 15 and 16). Thereafter, the Parties engaged in

substantial written discovery, and engaged in multiple Rule 37.2 conferences to narrow discovery

disputes. Written fact discovery closed on November 30, 2020 pursuant to the Court’s September

24, 2020 Minute Order Granting the CTA’s Motion to Extend the Close of Written Discovery.



                                                 1
28811203v5
     Case: 1:19-cv-07868 Document #: 46 Filed: 02/12/21 Page 2 of 6 PageID #:522




(Dkt. 38.)

        On December 9, 2020, the CTA filed a motion for leave to file its motion to compel

Plaintiff’s discovery responses (Dkt. 39), which the Court granted on February 5, 2021. (Dkt. 44).

On February 5, 2021, the CTA filed its motion to compel Plaintiff to produce his personal cell

phone for inspection and re-imaging and respond to the CTA’s requests for production (the

“Motion to Compel”). (Dkt. 45). Plaintiff filed his Response to the Motion to Compel on February

12, 2021, and the CTA’s Reply is due on February 19, 2021. (Dkt. 44). At this time, the only

issues surrounding outstanding written fact discovery are those raised by the CTA in its Motion to

Compel, wherein the CTA seeks an order compelling Plaintiff to: (i) produce to the CTA his

personal cell phone, along with any and all affiliated SD card(s), and/or storage devices to the CTA

for inspection and re-imaging; and (ii) respond to the CTA’s Requests for Production relating to

his personal website, including by producing complete and accurate archived copies of any

personal websites owned or operated by Plaintiff, including but not limited to www.menchi.org,

as they appeared from May 1, 2018 through the present. (Dkt. 45). The CTA has requested that

Plaintiff’s cell phone be preserved and imaged for production to the CTA since as early as March,

2020. Plaintiff opposes the CTA’s requests. As in any case, the Parties note that additional follow-

up discovery may become necessary based on information learned in depositions.

        The Parties are now proceeding to oral discovery, which will proceed remotely during the

months of February and March 2021. The Parties are hopeful that these and any other fact

depositions that become necessary can be concluded by April 1, 2021, but note that some extension

of that deadline may become necessary due to scheduling and logistical concerns, or any disputes

that may arise in connection with these depositions. Plaintiff has noticed 10 depositions of various

CTA and Clever Devices employees. The CTA has noticed the deposition of Plaintiff to proceed



                                                 2
28811203v5
     Case: 1:19-cv-07868 Document #: 46 Filed: 02/12/21 Page 3 of 6 PageID #:523




on March 11, 2021. Depending on the ultimate resolution of the CTA’s Motion to Compel, the

CTA may seek additional time to depose Plaintiff to elicit testimony relating to additional

information gathered from any further production from Plaintiff. The CTA has also issued

subpoenas for depositions to Mr. Michael Haynes, Plaintiff’s husband, Mr. Haynes’s wife, and

Mr. Pable’s treating physician. Plaintiff intends to move to quash the subpoena for the deposition

of his spouse and will do so on or before March 1, 2021 so as to allow for a ruling on that issue in

time to conduct the deposition by March 31, 2021 if it is to proceed.

B.      Proposed Schedule for the Completion of Outstanding Discovery

        Pursuant to the Court’s September 24, 2020 Minute Order Granting the CTA’s Motion to

Extend the Close of Written Discovery (Dkt. 38), the dates set by the Parties in their Proposed

Scheduling Order (Dkt. 27) were extended by 60 days, and are currently scheduled as follows:

                Fact witness depositions: November 30, 2020 – April 2, 2021

                If experts are needed:

                    o Expert disclosures by April 30, 2021

                    o Expert discovery complete by May 31, 2021

                    o Responsive expert disclosures by June 30, 2021

                    o Responsive expert discovery complete by July 31, 2021

                    o Final supplementation of all discovery responses by August 30, 2021

                    o Dispositive motions filed by September 30, 2021, with responsive replies

                        due 30 and 15 days thereafter, respectively

                    o Pretrial submissions complete by November 30, 2021

                If experts are not required:

                    o Final supplementation of all discovery responses by April 30, 2021


                                                 3
28811203v5
     Case: 1:19-cv-07868 Document #: 46 Filed: 02/12/21 Page 4 of 6 PageID #:524




                    o Dispositive motions filed by May 31, 2021, with responsive replies due 30

                       and 15 days thereafter, respectively

                    o Pretrial submissions complete by July 31, 2021

C.      Expert Discovery

        The Parties currently anticipate that experts will be needed in this case.

D.      Status of Settlement Discussions

        The Parties have yet to engage in any settlement discussions to resolve either Plaintiff’s

Complaint against the CTA and Clever Devices, or the CTA’s Counterclaim against Plaintiff. The

Parties do not request a settlement conference at this time.

E.      Other Issues

        None at this time.


February 12, 2021                                     Respectfully submitted,



                                                      /s/ Timothy A. Duffy
                                                      Timothy A. Duffy (ARDC #6224836)
                                                      Law Office of Timothy A. Duffy, P.C.
                                                      290 Shadowood Ln
                                                      Northfield, IL 60093
                                                      847-530-4920
                                                      tduffy@tduffylaw.com

                                                      Attorney for Plaintiff
                                                      Christopher George Pable

                                                      /s/ Elizabeth E. Babbitt

                                                      John F. Kennedy
                                                      Elizabeth E. Babbitt
                                                      Allison E. Czerniak
                                                      Nicollette L. Khuans
                                                      Taft Stettinius & Hollister LLP
                                                      111 E. Wacker Drive

                                                  4
28811203v5
     Case: 1:19-cv-07868 Document #: 46 Filed: 02/12/21 Page 5 of 6 PageID #:525




                                             Suite 2800
                                             Chicago, IL 60601
                                             312-527-4000
                                             ebabbitt@taftlaw.com
                                             jkennedy@taftlaw.com
                                             aczerniak@taftlaw.com
                                             nkhuans@taftlaw.com

                                             Attorneys for Defendant Chicago Transit
                                             Authority

                                             /s/Steven W. Jados

                                             Steven W. Jados
                                             SmithAmundsen LLC
                                             3815 E. Main Street, Suite A-1
                                             St. Charles, IL 60174
                                             (630)587-7934
                                             sjados@salawus.com

                                             Attorney for Defendant Clever Devices, Ltd.




                                         5
28811203v5
     Case: 1:19-cv-07868 Document #: 46 Filed: 02/12/21 Page 6 of 6 PageID #:526




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 12, 2021, the foregoing was filed with the Clerk of Court

via CM/ECF, which provided notice of same to all parties who have made an appearance in this

case.




                                                             s/ Elizabeth E. Babbitt




                                                 6
28811203v5
